Citation Nr: 0429361	
Decision Date: 10/28/04    Archive Date: 11/08/04

DOCKET NO.  03-13 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an effective date prior to June 25, 2001, for 
the grant of a total disability rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

The veteran and his wife


ATTORNEY FOR THE BOARD

C. Kang, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to November 
1970.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the St. 
Petersburg, Florida Regional Office (RO).  In August 1999, 
the RO granted service connection for the veteran's post-
traumatic stress disorder (PTSD) and assigned a 50 percent 
disability evaluation effective July 20, 1998.  In September 
1999, the veteran submitted a notice of disagreement as to 
the assigned evaluation and simultaneously informed the RO 
that he was unable to find employment as a result of his 
service-connected PTSD.  The RO construed this statement as a 
claim for a TDIU award, and on June 2, 2000, the RO denied 
the veteran's claim for a TDIU award.  On June 8, 2000, the 
RO issued a copy of the rating decision and VA Form 4107, 
which informed the veteran of the laws and regulations on his 
right to appeal.  

On June 25, 2001, the veteran asserted that he wished to 
raise a claim for an award of a TDIU.  In October 2002, the 
RO determined that a TDIU was now warranted for his service-
connected PTSD.  The RO assigned an effective date of June 
25, 2001, the date when the veteran communicated that he was 
submitting a TDIU claim.  In December 2002, the veteran filed 
a notice of disagreement with the RO's assigned effective 
date for the grant of a TDIU.  In January 2003, the RO denied 
this claim.  In February 2003, the RO issued a statement of 
the case; in March 2003, the veteran submitted his 
substantive appeal.  The veteran has been represented by the 
Veterans of Foreign Wars of the United States throughout this 
appeal.

The veteran has repeatedly asserted that VA Medical Center in 
Cincinnati, Ohio, disclosed his medical documents without his 
consent.  The Board notes that it does not have jurisdiction 
over this administrative issue and it is should be referred 
by the RO to the local Regional Counsel for appropriate 
action.  See 38 C.F.R. § 1.500(c), 20.101 (2003).  




FINDINGS OF FACT

1.  In a rating decision dated June 2, 2000, the RO denied a 
claim for an award of a TDIU.  

2.  On June 8, 2000, the RO issued a copy of the rating 
decision and VA Form 4107, which informed the veteran of the 
laws and regulations on his right to appeal.

3. The record does not show that a notice of disagreement 
with the June 2, 2000, rating decision was filed within the 
appeal period.

4.  On June 25, 2001, the veteran presented oral statements 
at a transcribed RO hearing, in which he indicated that his 
ability to work was adversely impacted by his service-
connected PTSD.  

5.  In a decision, dated in October 2002, the RO granted the 
TDIU, and assigned an effective date of June 25, 2001.  


CONCLUSIONS OF LAW

1.  The June 2, 2000, rating decision, which denied a claim 
for an award of a TDIU, is final.  38 U.S.C.A. § 7105(b) 
(West 2002).  

2.  The legal criteria for an effective date prior to June 
25, 2001, for the grant of a TDIU have not been met.  38 
U.S.C.A. § 5103, 5103A, 5107, 5110(b)(1)-(2) (West 2002); 38 
C.F.R. § 3.400 (o) (2003).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Date

A. Factual Background

The veteran argues that he is entitled to an effective date 
prior to June 25, 2001, for a grant of a TDIU.  He 
essentially argues that the correct effective date should be 
the effective date of his award for service connection for 
PTSD.  

A review of the veteran's adjudicative history shows that by 
rating decision of August 1999, he was granted service 
connection and assigned a 50 percent evaluation for PTSD, 
effective from July 20, 1998.  In August 1999, he submitted a 
notice of disagreement with the assigned evaluation and also 
informed the RO that he was unable to work due to his 
service-connected PTSD.  In June 2000, the RO issued a 
statement of the case (SOC) regarding the issue of an initial 
disability evaluation for the veteran's PTSD.  Additionally, 
in June 2, 2000, the RO issued a rating decision that denied 
the claim for an award of a TDIU.  In August 2000, the 
veteran submitted a substantive appeal, which stated that he 
continued to disagree with the June 2000 SOC and wished to 
file a formal appeal with respect to his PTSD condition.  In 
September 2000, the veteran submitted VA Form 21-4142, 
Authorization and Consent to Release Information, explaining 
that he had been on disability since May 1985.  In the same 
month, the veteran's accredited representative submitted VA 
For 646, specifically appealing the issue of evaluation of 
PTSD evaluated at 50 percent disabling.

On June 25, 2001, the veteran presented oral statements at a 
hearing before a Veterans' Law Judge, in which he indicated 
that he wished to raise a claim for entitlement to a TDIU.  
The Judge then noted on record that there was a claim of 
entitlement to a TDIU due to the veteran's service-connected 
PTSD (see hearing transcript on page 11).  Subsequently, in 
October 2002, the RO granted the veteran's entitlement to a 
TDIU, effective June 25, 2001.  In December 2002, the veteran 
submitted his notice of disagreement as to the effective date 
assigned to his grant of the TDIU claim.  In February 2003, 
the RO issued a SOC denying an earlier effective date for the 
grant of a TDIU.  In March 2003, the veteran submitted his 
substantive appeal.

B. Analysis

The veteran argues that he should be awarded for an earlier 
effective date of July 20, 1998, the effective date of his 
PTSD disability evaluation.  The Board observes that in June 
2, 2000, the RO denied the veteran's claim of a TDIU award 
and issued a copy of the rating decision to the veteran and 
his accredited representative on June 8, 2000, which included 
VA Form 4107 explaining the veteran's right to appeal.  

The threshold question to be answered is whether the veteran 
submitted a timely notice of disagreement from the June 2, 
2000, denial of the TDIU claim.  If he had not submitted a 
timely notice of agreement, then the June 2, 2000, rating 
decision is final and the appeal as to the June 2000 rating 
decision fails.  In that case, the Board will only review the 
appeal as to the October 2002 rating decision.  

Under 38 U.S.C.A. § 7105(a), "Appellate review will be 
initiated by a notice of disagreement and completed by a 
substantive appeal . . . ."  Section 7105(b) further states, 
in relevant part:  

(1) [A] notice of disagreement shall be 
filed within one year from the date of 
mailing of notice of the result of 
initial review or determination.  Such 
notice, and appeals, must be in writing 
and be filed with the activity which 
entered the determination with which 
disagreement is expressed . . . .  

(2)  Notices of disagreement, and 
appeals, must be in writing and may be 
filed by the claimant, the claimant's 
legal guardian, or such accredited 
representative, attorney, or authorized 
agent as may be selected by the claimant 
or legal guardian.  

38 U.S.C.A. § 7105(b)(1)-(2).  As stated in 38 C.F.R. 
§ 20.201:  A written communication from a claimant or his or 
her representative expressing dissatisfaction or disagreement 
with an adjudicative determination by the agency of original 
jurisdiction and a desire to contest the result will 
constitute a Notice of Disagreement.  While special wording 
is not required, the Notice of Disagreement must be in terms 
that can be reasonably construed as disagreement with that 
determination and a desire for appellate review.  See 
Gallegos v. Principi, 283 F.3d 1309 (Fed. Cir. 2002).

As noted above, the veteran has requested an effective date 
of July 20, 1998.  In essence, the veteran is contending that 
the June 2, 2000 rating decision is pending and that the 
Board should review the evidence and decision determined by 
the RO for that period.  The Board has thoroughly reviewed 
the evidence and is unable to locate any correspondence 
within the appeal period that can reasonably be construed as 
a NOD.  

The Board notes that the veteran submitted an Authorization 
and Consent to Release Information, VA Form 21-4142, in 
September 2000, which stated that he has been on disability 
benefits since May 1985 as a result of PTSD, personality 
disorder, alcohol and drug abuse, epilepsy, nerves, and rage.  
Under VA law, the veteran is required to express 
dissatisfaction or disagreement with the specific RO 
decision.  The Board finds that this statement does not 
satisfy the requirements under VA law:  the veteran never 
expressed disagreement or dissatisfaction with the June 2, 
2000, rating decision; instead, he merely stated the facts of 
the circumstance.  The statement does not show any desire to 
contest the result of the June 2, 2000 rating decision.  In 
addition, at a June 25, 2001, hearing, the veteran affirmed 
that he received the June 2, 2000, adverse rating decision 
and that it had been over a year since he received such 
notice (see hearing transcript on p. 11).  Therefore, based 
of the facts of the case, the Board concludes that the June 
2, 2000, rating decision is final and the Board lacks 
jurisdiction over the June 2, 2000, rating decision.  

Determining the finality of the June 2, 2000, rating 
decision, the Board will now review the veteran's claim for 
an earlier effective date prior to June 25, 2001, in 
accordance with the following law and provisions.  

Effective dates for the grant of total ratings are governed 
by the increased rating provisions of 38 C.F.R. 
§ 3.400(o)(1)(2).  Servello v. Derwinski, 3 Vet. App. 196 
(1992); Wood v. Derwinski, 1 Vet. App. 367 (1991).

In general, the effective date for an increase will be the 
date of receipt of claim, or date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(o)(1).  For an 
increase in disability compensation, the effective date will 
be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
application is received within 1 year from such date 
otherwise, date of receipt of claim.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400(o)(2).

"Application" is not defined in the statute; however, 
regulations consider "claim" and "application" as equivalent 
and they are defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p); see also Rodriguez v. West, 
189 F.3d 1351 (Fed. Cir. 1999).  The Federal Circuit pointed 
out the provisions of 38 C.F.R. § 3.155(a) made clear that 
there was no set form that an informal written claim must 
take.  All that was required was that the communication 
"indicat[e] an intent to apply for one or more benefits 
under the laws administered by the Department," and 
"identify the benefits sought."  

After review of the claims file, the Board finds that the 
June 25, 2001, the date established by the RO for the grant 
of a TDIU is correct.  First, there was no correspondence 
from the veteran or his accredited representative indicating 
intent to file a claim for TDIU benefits until June 25, 2001 
(the Board acknowledges that the veteran filed a TDIU claim 
in September 1999; however, as indicated above, the claim was 
finalized in the June 2, 2000, rating decision).  Second, 
while the veteran received VA medical care for his PTSD prior 
to June 25, 2001, the veteran did not indicate an intent to 
file a TDIU claim based on that treatment.

Furthermore, the veteran's record lacks factually 
ascertainable evidence of his unemployment due to his 
service-connected disorder within the one year period 
provided under 38 C.F.R. § 3.400(o) (2) (2003).  In other 
words, the veteran's claims file did not contain any document 
between June 25, 2000 and June 24, 2001, that clearly 
demonstrated that he was unable to work as a result of his 
service-connected PTSD .  The Board notes that the veteran 
submitted numerous medical evidence from the SSA denoting the 
veteran's inability to work.  The RO, however, has already 
reviewed the veteran's SSA record and incorporated them in 
the June 2, 2000, final rating decision.  Moreover, his SSA 
medical documents date back prior to June 25, 2000.  
Therefore, under the circumstance, the SSA documents have no 
probative value.

The Board also observes that the veteran submitted lay 
statement affidavits dated in May 2001 from his family.  
While the affidavits make references to the veteran's 
inability to work, they do not show that the veteran was 
unemployable due to his service-connected PTSD.  Furthermore, 
the veteran's family neither claim nor do the evidence show 
that they are medically trained.  As laypeople, without 
medical training, they are not competent to provide medical 
opinions and so, their contentions in this regard have no 
probative value.  An appropriate medical expert must identify 
the relationship between the veteran's service-connected 
disability and his employability, which involves medical 
tests and diagnosis.  See Jones v. Brown, 7 Vet. App. 134, 
137 (1994); Espiritu v. Derwinski, 2 Vet. App. 292, 294-95 
(1991).  

The veteran also submitted VA medical records of his 
psychiatric treatment.  While VA physicians noted the 
veteran's inclination toward isolation (see January and March 
2001 VA medical records), the physicians did not opine that 
the veteran was unemployable due to his service-connected 
PTSD.  There is no evidence in the file that the veteran was 
unemployable due to his service-connected PTSD from June 25, 
2000 to June 24, 2001.  Accordingly, there is no basis to 
establish an effective date prior to June 25, 2001, as 
requested by the veteran.  Given that there is no legal basis 
for assignment of an effective date prior to June 25, 2001, 
the Board finds that the date is correct.  Therefore, based 
on the foregoing reasons, a claim for an earlier effective 
date for the grant of a TDIU is denied.

II.  Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires that VA (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  See also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In the present case, the 
Board finds the RO has satisfied its obligations under the 
VCAA.

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  38 
U.S.C. §§ 5102 and 5103 (West 2002).  The October 2002 rating 
decision and the February 2003 statement of the case (SOC) 
informed the appellant of the relevant criteria.  In 
addition, in May 2003, the RO notified the veteran of the 
information and evidence the RO would obtain and the 
information and evidence the veteran was responsible to 
provide.  The Board concludes that the discussions in the 
letter, the RO's rating decision, and the SOC adequately 
informed the veteran of the information and evidence needed 
to substantiate his claim, thereby meeting the notification 
requirements of the VCAA.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

Regarding the content of the notice, the Board notes that in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004) (Pelegrini I) 
the Court held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  The 
Court stated that this new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

On June 24, 2004, the Court withdrew Pelegrini I and issued 
Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. June 24, 
2004) (Pelegrini II) in its stead.  For purposes of the 
Board's VCAA analysis of the issue on appeal, Pelegrini II 
did not alter Pelegrini I in any significant respect.  

In this case, the veteran was notified that VA must make 
reasonable efforts to help him to obtain evidence.  He was 
told that VA was responsible for getting relevant records 
from VA hospitals.  He was further advised that on his 
behalf, VA will make reasonable efforts to get relevant 
records not held by a Federal agency.  He was requested to 
complete an authorization (VA Form 21-4142) for evidence that 
he desired VA to attempt to obtain.  There is no record that 
any of the authorization forms sent were ever returned to VA, 
or that the veteran ever identified any additional evidence.  
In fact, in May 2003, the veteran asserted that VA possessed 
all the medical evidence.

It appears that the all elements required for proper notice 
under the VCAA, to include the "fourth element" have been 
satisfied.  See Pelegrini II, No. 01-944, slip op. at 11 
(U.S. Vet. App. June 24, 2004).  In this regard, a recent 
opinion by the General Counsel's Office, it was determined 
that the Pelegrini I Court's discussion of the "fourth 
element" was not binding on VA.  VAGCOPPREC 1-2004 (February 
24, 2004); see also VAOPGCPREC 7-2004 (June 24, 2004). 

The Board further notes that the notice was sent to the 
veteran after the RO's decision that is the basis for this 
appeal.  See Pelegrini II, No. 01-944, slip op. at 8-11 (June 
24, 2004).  As noted in Pelegrini II, the plain language of 
38 U.S.C.A. § 5103(a) requires that this notice be provided 
relatively soon after VA receives a complete or substantially 
complete application for benefits; thus, the Court held that 
under section 5103(a), a service-connection claimant must be 
given notice before an initial unfavorable RO decision on the 
claim.  Id.  In this case, however, the unfavorable RO 
decision that is the basis of this appeal was already decided 
by the time the VCAA was enacted.  In reviewing AOJ 
determinations on appeal, the Board is required to review the 
evidence of record on a de novo basis and without providing 
any deference to the AOJ's decision.  As provided by 
38 U.S.C. § 7104(a), all questions in a matter which under 
38 U.S.C. § 511(a) are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary, 
and such final decisions are made by the Board.  Because the 
Board makes the final decision on behalf of the Secretary 
with respect to claims for veterans benefits, it is entirely 
appropriate for the Board to consider whether the failure to 
provide a pre-AOJ initial adjudication constitutes harmless 
error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104 (2003).  There simply is no "adverse 
determination" for the appellant to overcome.  Similarly, a 
claimant is not compelled under 38 U.S.C. § 5108 to proffer 
new and material evidence simply because an AOJ decision is 
appealed to the Board.  Rather, it is only after a decision 
of either the AOJ or the Board becomes final that a claimant 
has to surmount the reopening hurdle.  All the VCAA requires 
is that the duty to notify is satisfied, and that claimants 
be given the opportunity to submit information and evidence 
in support of their claims.  Once this has been accomplished, 
all due process concerns have been satisfied.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 Vet. App. 
553 (1996); see also 38 C.F.R. § 20.1102 (harmless error).  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Here, 
although the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice, 
as well as the SOC, were provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and its content fully complied with the requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  See 
VAOPGCPREC 7-2004 (June 24, 2004).  Therefore, the claimant 
has been provided with every opportunity to submit evidence 
and argument in support of his claim, and to respond to VA 
notice.

The VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
satisfied its duty to assist the veteran by obtaining the 
veteran's available service, VA and non-VA medical records.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of this duty could be no more than 
harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. 
Cir. 2004); VAOPGCPREC 7-2004 (June 24, 2004).  


ORDER

Entitlement to an effective date prior to June 25, 2001, for 
a grant of a TDIU is denied.



	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



